Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on January 18, 2022. Claims 1-21 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Allowable Subject Matter
4.	Claims 1-21 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Jin et al., U.S. Patent Application Publication No. US 2020/0005633, in view of Park et al., U.S. Patent Application Publication No 2017 /0098370, hereinafter referred to as Jin and Park, respectively.

6.	Regarding independent claim 1, Jin discloses a vehicle onboard unit, including: a first set of one or more processors; and a first memory communicably coupled to the first set of one or 

7.	Park teaches transmit report information to a server.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

receive the report information and define a region of interest based at least in part on the report information, and a fifth set of instructions that when executed by the second set of one or more processors cause the second set of one or more processors to form a dependent vehicular micro cloud in the region of interest, determine guidance information based at least in part on the report information, and transmit the guidance information to the dependent vehicular micro cloud, wherein the dependent vehicular micro cloud is configured to execute at least one responsive action based on the guidance information, and wherein each of the vehicular micro cloud and the dependent vehicular micro cloud comprises at least two vehicles as members configured to communicate with each other and to share resources to collaborate on operational tasks that include at least one of environmental sensing, data processing, or data storage.

9.	Claims 2-5 depend from claim 1 and are therefore allowable.

6, Jin discloses a one or more processors; and a memory communicably coupled to the one or more processors and storing: a first set of instructions that when executed by the one or more processors cause the one or more processors to: receive report information indicating a detection of the traffic event and including a location of the traffic event, and define a region of interest based at least in part on the report information.

11.	Park teaches transmit report information to a server.

12.	Regarding independent claim 6, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

cause the one or more processors to form a dependent vehicular micro cloud in the region of interest, determine guidance information based at least in part on the report information, and transmit the guidance information to the dependent vehicular micro cloud, wherein the dependent vehicular micro cloud is configured to execute at least one responsive action based on the guidance information, and wherein the dependent vehicular micro cloud comprises at least two vehicles as members configured to communicate with each other and to share resources to collaborate on operational tasks that include at least one of environmental sensing, data processing, or data storage.

13.	Claims 7-10 depend from claim 6 and are therefore allowable.

11, Jin discloses assist in responding to a traffic event, comprising: detecting the traffic event; obtain data about the traffic event; collecting the data.

15.	Park teaches transmitting report information to a server.

16.	Regarding independent claim 11, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

defining, by the server, a region of interest based at least in part on the report information; forming, by the server, a dependent vehicular micro cloud in the region of interest; {01272588}U.S. Application No. 16/847,197Page 6 of 10 Response to the Office Action mailed October 15, 2021Dated: January 18, 2022determining, by the server, guidance information based at least in part on the report information; and transmitting, by the server, the guidance information to the dependent vehicular micro cloud, wherein the dependent vehicular micro cloud is configured to execute at least one responsive action based on the guidance information, and wherein each of the initial vehicular micro cloud and the dependent vehicular micro cloud comprises at least two vehicles as members configured to communicate with each other and to share resources to collaborate on operational tasks that include at least one of environmental sensing, data processing, or data storage.

17.	Claims 12-15 depend from claim 11 and are therefore allowable.

18.	Regarding independent claim 16, Jin discloses receiving report information indicating a detection of the traffic event and including a location of the traffic event; defining a region of interest based at least in part on the report information.

19.	Park teaches transmit report information to a server.

20.	Regarding independent claim 16, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

forming a dependent vehicular micro cloud in the region of interest; determining guidance information based at least in part on the report information; and transmitting the guidance information to the dependent vehicular micro cloud, wherein the dependent vehicular micro cloud is configured to execute at least one responsive action based on the guidance information, and wherein the dependent vehicular micro cloud comprises at least two vehicles as members configured to communicate with each other and to share resources to collaborate on operational tasks that include at least one of environmental sensing, data processing, or data storage.

21.	Claims 17-20 depend from claim 16 and are therefore allowable.

22.	Regarding independent claim 21, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

A system, comprising: a processor; and a memory storing instructions that cause the processor to: detect a traffic event, broadcast a communication to form a vehicular micro cloud to obtain data about the traffic event, the vehicular micro cloud comprising at least two vehicles configured to communicate with each other and to share resources to collaborate on at least one of environmental sensing, data processing, or data storage, collect the data obtained by the vehicular micro cloud, and transmit report information to a server, the report information including the data and location information of a location associated with the data.

23.	Claim 21 is therefore allowable.

24.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665